Exhibit 10.104

 

Stock Option Number:                    

 

CLEAN ENERGY FUELS CORP.
2006 EQUITY INCENTIVE PLAN
NOTICE OF STOCK OPTION GRANT

 

You have been granted an option to purchase Common Stock, subject to the terms
and conditions of the Plan and this Option Agreement, as follows:

 

Name of Optionee:

 

 

 

 

 

Total Number of Shares Granted
(“Optioned Stock”):

 

 

 

 

 

Type of Option:

 

x Nonstatutory Stock Option

 

 

o Incentive Stock Option

 

 

 

Exercise Price per Share:

 

$

 

 

 

Grant Date:

 

 

 

 

 

Vesting Commencement Date:

 

 

 

1

--------------------------------------------------------------------------------


 

Vesting Completion Date:

 

 

 

 

 

Vesting Schedule:

 

This Option may be exercised with respect to the first 34% of the Optioned Stock
as of                           . This Option may be exercised with respect to
an additional 33% of the Optioned Stock when the Optionee completes each 12
months of continuous Service thereafter until fully vested.

 

Notwithstanding the foregoing, immediately prior to, and contingent upon, the
occurrence of a Change in Control prior to the Vesting Completion Date, this
Option may be exercised with respect to 100% of the portion of the Optioned
Stock that is not Assumed or Replaced; provided, that a Termination of Service
had not occurred prior to such Change in Control.

 

Notwithstanding the foregoing, in the event of a Change in Control prior to the
Vesting Completion Date, for the portion of the Optioned Stock that is Assumed
or Replaced, such Optioned Stock shall become fully vested immediately upon the
first to occur of (i) the Awardee ceasing to be a Service Provider as a result
of the Awardee’s Termination of Service by the successor company, the Company or
any Affiliate without Cause within twelve (12) months after the Change in
Control and (ii) the Awardee terminating his or her service to the successor
company, the Company or any Affiliate as a Service Provider for Good Reason
within twelve (12) months after the Change in Control.

 

“Assumed” means that pursuant to a Change in Control either (i) the Award is
expressly affirmed by the Company or (ii) the contractual obligations
represented by the Award are expressly assumed (and not simply by operation of
law) by the successor entity or its parent entity in connection with the Change
in Control with appropriate adjustments to the number and type of securities of
the successor entity or its parent entity subject to the Award which at least
preserves the compensation element of the Award existing at the time of the
Change in Control as determined in accordance with the instruments evidencing
the agreement to assume the Award.

 

2

--------------------------------------------------------------------------------


 

 

 

“Cause” means, with respect to the Awardee’s Termination of Service by the
Company or an Affiliate, that such termination is for “Cause” as such term (or
word of like import) is expressly defined in a then-effective written agreement
between the Awardee and the Company or such Affiliate, or in the absence of such
then-effective written agreement and definition, is based on, in the
determination of the Administrator, the Awardee’s: (i) performance of any act or
failure to perform any act in bad faith and to the detriment of the Company or
an Affiliate; (ii) dishonesty, intentional misconduct or material breach of any
agreement with the Company or an Affiliate; or (iii) commission of a crime
involving dishonesty, breach of trust, or physical or emotional harm to any
person; provided, however, that with regard to any agreement that defines
“Cause” on the occurrence of or in connection with a Change in Control, such
definition of “Cause” shall not apply until a Change in Control actually occurs.

 

“Good Reason” means, with respect to the Awardee’s termination of his or her
service as a Service Provider, that such termination is for “Good Reason” as
such term (or words of like import) is used in a then-effective written
agreement between the Awardee and the Company, the successor entity or the
partent entity of either of them, or in the absence of such then-effective
written agreement and definition, is based on a material dimunition of either
the Awardee’s duties or base annual salary.

 

“Replaced” means that pursuant to a Change in Control the Award is replaced with
a comparable stock award or a cash incentive program of the Company, the
successor entity (if applicable) or the parent entity of either of them which
preserves the compensation element of such Award existing at the time of the
Change in Control and provides for subsequent payout in accordance with the same
(or a more favorable) vesting schedule applicable to such Award.  The
determination of Award comparability shall be made by the Administrator and its
determination shall be final, binding and conclusive.

 

 

 

Termination Period:

 

This Option may be exercised for three months after the Optionee’s Termination
Date, except that if the Optionee’s Termination of Service is for cause, this
Option shall terminate on the Termination Date. Upon the death or Disability of
the Optionee, this Option may be exercised for 12 months after the Optionee’s
Termination Date. Special termination periods are set forth in the Option
Agreement. In no event may this Option be exercised later than the Term of
Award/Expiration Date provided below.

 

3

--------------------------------------------------------------------------------


 

Term of Award/Expiration Date:

 

.

 

Unless otherwise defined herein, capitalized terms shall have the meaning set
forth in the Clean Energy Fuels Corp. 2006 Equity Incentive Plan (the “Plan”).

 

By the Optionee’s signature and the signature of the Company’s representative
below, the Optionee and the Company agree that this Option is granted under and
governed by the terms and conditions of the Plan and the Option Agreement, both
of which are attached to and made a part of this document.  The Optionee has
reviewed the Option Agreement and the Plan in their entirety, has had an
opportunity to obtain the advice of counsel before executing this Notice of
Stock Option Grant and fully understands all provisions of the Option Agreement
and the Plan.  The Optionee hereby agrees to accept as binding, conclusive, and
final all decisions or interpretations of the Administrator upon any questions
relating to the Option Agreement and the Plan.

 

The Optionee further agrees that the Company may deliver all documents relating
to the Plan or this Option (including prospectuses required by the Securities
and Exchange Commission), and all other documents that the Company is required
to deliver to its security holders or the Optionee (including annual reports,
proxy statements and financial statements), either by e-mail or by e-mail notice
of a Web site location where those documents have been posted.  The Optionee may
at any time (i) revoke this consent to e-mail delivery of those documents;
(ii) update the e-mail address for delivery of those documents; (iii) obtain at
no charge a paper copy of those documents, in each case by writing the Company
at 4675 MacArthur Court, Suite 800, Newport Beach, CA, 92660.  The Optionee may
request an electronic copy of any documents relating to the Plan or this Option
by requesting a copy from the Company’s Corporate Secretary.  The Optionee
understands that an e-mail account and appropriate hardware and software,
including a computer or compatible cell phone and an Internet connection, will
be required to access documents delivered by e-mail.

 

OPTIONEE:

 

CLEAN ENERGY FUELS CORP.:

 

 

 

 

 

 

Signature

 

Signature

 

 

 

 

 

 

Print Name

 

Printed Name

 

 

 

 

 

 

Residence Street Address

 

Title

 

 

 

 

 

 

Residence City, State, Zip

 

 

 

4

--------------------------------------------------------------------------------